Mr. Justice Thacheu
delivered the opinion of the court.
This is an action by the creditor of an estate against its representatives, and the statute of limitations, enacted concerning the presentation of claims against the estates of decedents, was relied upon as the defence. This defence involved the question, whether an administrator, in order to bar claims not presented in eighteen months from the time of notice for their presentation, should show that the commencement of the publication of such notice was made within two months after the grant of letters of administration to him.
The statute makes it the duty of executors and administrators to cause publication for the presentation of claims against the estates which they represent, to be commenced “within two months after the granting of letters testamentary,” &c. The same statute also provides that all claims against the estates of decedents shall be presented to the executor, &c. within eighteen months “ after the publication of notice for that purpose by such executor,” &c. H. & H. 413, sect. 92. The notice thus designed to be given is purely constructive. The creditor of an estate is not bound to take notice of any such publication commenced after the expiration of two months from the date of the *362grant of letters, and surely could not be bound by a notice commenced at any indefinite period, more than two months after the grant of letters. The provisions of the law in this respect must be strictly pursued by executors, «fee., and must be made so to appear, in order to bar the claims of creditors of an estate.
Judgment reversed, and new trial granted.